 



EXHIBIT 10.15
(PNC BANK LOGO) [l28386al2838601.gif]
September 27, 2007
Ansoft Corporation
225 West Station Square Drive
Suite 200
Pittsburgh, PA 15219
Attn: Shane Emswiler

Re:   Extension of Expiration Date for $30,000,000.00 Revolving Credit Facility
Commitment

Dear Mr. Emswiler:
     Capitalized terms used herein shall have the meanings ascribed to them in
the Loan Agreement (as hereinafter defined). We are pleased to inform you that
your Revolving Credit Facility Commitment has been renewed. The Revolving Credit
Facility Expiry Date, as set forth in that certain Loan Agreement dated
October 21, 2004 (the “Loan Agreement”), has been extended from October 21, 2007
to October 21, 2008, effective on October 22, 2007. All other terms and
conditions of the Loan Agreement, and all Loan Documents executed and delivered
in connection therewith, remain in full force and effect.
     It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.
Very truly yours,

          PNC BANK, NATIONAL ASSOCIATION    
 
       
By:
  /s/ Brett R. Schweikle    
 
       
 
  Brett R. Schweikle    
 
  Vice President    

A member of The PNC Financial Services Group
One PNC Plaza   249 Fifth Avenue   Pittsburgh   Pennsylvania   15222 2707

 